OPINION — AG — ** ADMINISTRATION — WARRANT ** NEED AN RECONSIDERATION OF OPINION NO. FEBRUARY 11, 1952 — GAME AND FISH WHICH GAVE THE FOLLOWING CONCLUSIONS: " IN CONSIDERATION OF THE STATUTORY PROVISIONS (29 O.S. 209 [29-209]) AND THE EVIDENT ADMINISTRATIVE INTERPRETATION THEREOF BY THE STATE GAME AND FISH DEPARTMENT, THE AG IS OF THE OPINION, THAT SINCE MAY 28, 1951, THE EFFECTIVE DATE OF THE 1951 GAME FISH ACT, YOU, AS STATE GAME AND FISH DIRECTOR, ARE NOT AUTHORIZED BY LAW TO ISSUE A WARRANT AGAINST THE GAME AND FISH FUND OF THE STATE TO PAY FOR A RETURNED DETACHED LICENSE. CITE: 29 O.S. 209 [29-209] (WILDLIFE CONSERVATION DEPARTMENT) (RICHARD M. HUFF)